Citation Nr: 0630978	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include any associated spinal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
right shoulder dislocation as not well grounded.  The Board 
remanded the issue of entitlement to service connection for a 
right shoulder disability, to include any associated spinal 
injury, in June 2000.  The Providence, Rhode Island, RO 
denied the claim on the merits in a September 2002 
supplemental statement of the case.  The case was again 
remanded for additional development by the Board in November 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in May 2002 and December 
2004.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  The veteran was provided additional 
notice as to these matters in May 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends that he has right shoulder 
and cervical spine disorders as a result of injuries 
sustained during active service when he fell down an 
embankment during training in April 1969.  He stated, in 
essence, that after service he experienced problems which he 
believed were due to a right shoulder disorder until VA 
studies in 1998 revealed cervical spine abnormalities.  
Service medical records dated April 4, 1969, show the veteran 
was treated for abrasions to the right shoulder and cheek.  
The examiner noted shoulder tenderness with pain on range of 
motion, but that X-rays were negative.  An April 14, 1969, 
report noted complaints of shoulder pain with any quick 
motions or pressure to the area.  Physical examination 
revealed no tenderness, but pain on extreme ranges of motion 
and with elevation in all planes.  The diagnosis was right 
shoulder contusion.  An April 22, 1969, report shows the 
veteran complained his shoulder still hurt.  A physical 
examination was negative.  The veteran was provided 
medication and returned to duty.  The veteran's August 1971 
separation examination revealed normal clinical evaluations 
of the upper extremities and the spine.  

VA orthopedic examination in December 2004 included diagnoses 
of cervical spine degenerative disc disease with possible 
myelopathy and no evidence of orthopedic disease process in 
the right shoulder.  It was noted there was evidence of a 
right shoulder injury in service and that it had apparently 
resolved.  The examiner stated it was less likely than not 
the present disability was related to military service.  A 
March 2006 examination report noted magnetic resonance 
imaging (MRI) revealed multilevel degenerative changes from 
C3-4 through C6-7.  It was the examiner's opinion the 
veteran's current cervical spine degenerative disc disease 
with nerve root compromise was at least as likely as not 
service connected and was at least as likely as not secondary 
to a service-connected injury.  The examiner, however, noted 
examination and X-rays of the shoulders were normal.  In 
light of the inconsistent etiology opinions of record, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claim file should be 
returned to the March 2006 VA examiner, 
if available, for clarification of the 
provided etiology opinion.  The examiner 
should identify the "service-connected 
injury" referred to in the opinion and 
reconcile the opinion with the other 
medical evidence of record, including the 
August 1971 separation examination report 
and the December 2004 VA orthopedic 
examination report.  

If the March 2006 examiner is 
unavailable, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has any present 
right shoulder or cervical spine 
disabilities as a result of an injury 
incurred during active service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

